DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-3, as filed on 04/02/2021, are currently pending and considered below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 15: “a locking device is arranged between the desk plate and the fixing seat for the desk plate to lock the desk plate in different sliding positions”. “locking device” is the generic placeholder and “lock the desk plate in different sliding positions” is the function. The locking device is not modified by sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For “Locking device” Paragraph 29 recites: “the locking device comprises a second handle 9, and a limiting strip 12 with teeth fixedly connected with the fixing seat for desk plate 11”, alternatively ¶ 30 recites: “the locking device adopts a locking pin to lock, and further comprises a limiting strip with a plurality of limiting holes”, and alternatively ¶ 31 recites: “The locking device can also be friction locking. Two friction sheets can be arranged respectively on the desk plate and the fixing seat for the desk plate.”
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 2 amend: “a desk plate” to ---the desk plate---.
Claim 2, line 1 amend: “a desk plate” to ---the desk plate---.
Claim 3, line 1 amend: “a desk plate” to ---the desk plate---.
Claim 3, line 2 amend: “the lower portion” to ---a lower portion---.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140073489 A1 (Wu) in view of US 20170105523 A1 (McBride et al; henceforth McBride).
Regarding Independent Claim 1, Wu discloses a stationary exercise bike (base 10) with a desk plate (table plate 15), comprising a stationary exercise bike body assembly (enclosure 102 with crank pedal mechanism 12) and a desk plate assembly (table plate 15 with adjusting mechanism A), wherein the desk plate assembly comprises a desk plate (table plate 15) and a fixing seat (sliding rail 131) for the desk plate, the desk plate is in slide connection with the fixing seat for the desk plate (“a sliding block 141 that can slide in the sliding rail 131” ¶ 20), 

    PNG
    media_image1.png
    405
    444
    media_image1.png
    Greyscale

Figure 8: Wu
the fixing seat for the desk plate is connected with the stationary exercise bike body assembly through a pole (pole 13), the pole is inserted in the stationary exercise bike body assembly (see Figure 7), the sliding sleeve comprises an upper end and a lower end (Figure 7: Annotated), the upper end of the sliding sleeve is connected to the fixing seat for the desk plate, and the lower end of the sliding sleeve is connected to the stationary exercise bike body assembly (see Figure 7);

    PNG
    media_image2.png
    579
    454
    media_image2.png
    Greyscale

Figure 7: Wu Annotated
the sliding connection between the desk plate and the fixing seat for the desk plate is realized by a sliding rail (sliding block 141; see Figure 6 wherein the block 141 functions as a rail) mounted below the desk plate (see Figure 6); the desk plate is in slide connection with the fixing seat for the desk plate through the sliding rail (table plate 15 slides relative to sliding rail 131 via sliding block 141 sliding within sliding rail 131); a locking device (urging device 17; “When rotating, the urging device 17 produces an upward displacement to urge against the sliding block 141, thereby fixing the sliding block 141 in the siding rail 131” ¶ 20; the urging device is a friction locking device wherein the handle makes friction faces of the block 141 and the rail 131, which are the frictional sheets, come into frictional contact to lock the device) is arranged between the desk plate and the fixing seat for the desk plate to lock the desk plate in different sliding positions (the handle  of the urging device 17 makes friction faces of the block 141 and the rail 131 come into frictional contact to lock the device).  
Wu discloses the invention as substantially claimed, see above. Wu further discloses the pole inserted into the stationary exercise bike body (see Figure 6-8). Wu does not disclose wherein the pole is a  lifting assembly, the fixing seat for the desk plate can be lifted up and down relatively to the stationary exercise bike body assembly due to the connection of the lifting assembly, the lifting assembly comprises a sliding sleeve, the sliding sleeve is inserted in the stationary exercise bike body assembly, the sliding sleeve can move up and down relatively to the stationary exercise bike body assembly, the sliding sleeve comprises an upper end and a lower end, the upper end of the sliding sleeve is connected to the fixing seat for the desk plate, and the lower end of the sliding sleeve is connected to the stationary exercise bike body assembly.
McBride teaches an analogous stationary exercise bike (exercise device 10) with a desk plate (adjustable desk 24) solving the same issue of adjustability of position of the desk plate
 Comprising: a stationary exercise bike body assembly (resistance mechanism 30 with frame member 18) and a desk plate assembly (desk 24), wherein the desk plate assembly comprises the desk plate (desk 24) and a fixing seat (Figure 1A: Annotated) for the desk plate (see Figure 1A);

    PNG
    media_image3.png
    644
    483
    media_image3.png
    Greyscale

Figure 1A: McBride Annotated
the fixing seat for the desk plate is connected with the stationary exercise bike body assembly through a lifting assembly (telescopic mechanism 102), the fixing seat for the desk plate can be lifted up and down relatively to the stationary exercise bike body assembly due to the connection of the lifting assembly (“the adjustable desk 24 is attached to the movable portion 106 of the desk telescopic mechanism 102 and configured to move and be adjusted vertically in a plurality of positions” ¶ 58), the lifting assembly comprises a sliding sleeve (Figure 1A: Annotated), the sliding sleeve is inserted in the stationary exercise bike body assembly (the sleeve is inserted within opening 18b of member 18), the sliding sleeve can move up and down relatively to the stationary exercise bike body assembly (movable portion 106 slidingly moves relative to stationary portion 104), the sliding sleeve comprises an upper end and a lower end (See Figure 1A above wherein the sleeve has an upper and lower end), the upper end of the sliding sleeve is connected to the fixing seat for the desk plate (upper end of the sleeve is fixed to the fixing seat), and the lower end of the sliding sleeve is connected to the stationary exercise bike body assembly (the lower end of the sleeve is connected telescopically within member 18).
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wu’s pole to be a lifting assembly with a sliding sleeve inserted into the exercise bike body and allow for the fixing seat to be lifted up and down relatively to the stationary exercise bike, as taught by McBride, in order to allow for the desk to be adjustable for user’s of different sizes and heights. 
Regarding Claim 2, Wu in view of McBride further disclose the stationary exercise bike with a desk plate of claim 1, wherein four supporting legs are arranged below the stationary exercise bike body (Figure 6: Annotated), and two supporting legs below the fixing seat form a splayed-shaped structure (in as much as applicant has shown the front two legs form a splayed shape), and the opening of the splayed-shaped structure faces away from the desk plate (in as much as applicant has shown the front two legs faced away from the center of the device forming an opening forward of the forward legs faced away from the device).  

    PNG
    media_image4.png
    341
    515
    media_image4.png
    Greyscale

Figure 6: Wu Annotated
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140073489 A1 (Wu) in view of US 20170105523 A1 (McBride) in further view of US 5372562 A (Chang).
Regarding Claim 3, Wu in view of McBride disclose the invention as substantially claimed, see above. Wu further discloses four support legs. Wu does not disclose wherein the supporting legs are rotatably connected to a lower portion of the stationary exercise bike body.
Chang discloses an analogous stationary bicycle comprising a stationary exercise bike body (box 7), further comprising supporting legs (pair of support legs 13 and 14, Figure 1) that are rotatably connected to a lower portion (legs pairs 13 and 14 are connected a lower/bottom end of the box 7) of the stationary exercise bike body (See Figures 1 and 2 wherein the leg pairs 13, 14 are rotated inward and collapsed inwards).  
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wu’s legs to be rotatably connected to the lower portion of the stationary exercise bike body, as taught by Chang, in order to provide a easily storable and portable bicycle (abstract).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784